        Case: 1:20-cv-05284 Document #: 1 Filed: 09/08/20 Page 1 of 12 PageID #:1




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                             )
SOUTHWEST AREAS PENSION FUND,                             )
and CHARLES A. WHOBREY, as Trustee,                       )
                                                          )   Case No. 20 C 5284
                                   Plaintiffs,            )
                                                          )   District Judge
                   v.                                     )
                                                          )   Magistrate Judge
CRANDELL BROS. TRUCKING CO.,                              )
a Michigan corporation,                                   )
                                                          )
                                   Defendant.             )

                                                 COMPLAINT

         Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund (the

“Pension Fund”) and Charles A. Whobrey, one of its present trustees, allege as follows:

                                     JURISDICTION AND VENUE

         1.        This action is brought and maintained in accordance with the provisions of

Title I of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§

1001–1191. Plaintiffs seek to recover employer contributions owed to the Central States,

Southeast and Southwest Areas Pension Fund (“Pension Fund” or “Fund”) by Defendant

in accordance with an applicable collective bargaining agreement, a participation

agreement, a trust agreement, and the Pension Fund’s plan.

         2.        This Court has jurisdiction over this action under ERISA § 502(e)(1), 29

U.S.C. § 1132(e)(1).

         3.        Venue lies in this Court under ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2),

in that the Pension Fund is an “employee benefit plan” as that term is defined in ERISA

and is administered at its exclusive place of business in Chicago, Illinois. Venue is also



TM: 597760 / 20195084 / 9/8/2020                    -1-
        Case: 1:20-cv-05284 Document #: 1 Filed: 09/08/20 Page 2 of 12 PageID #:2




proper in this Court pursuant to the forum selection clause contained in the Pension

Fund’s Trust Agreement, which designates this district as the appropriate forum for

lawsuits brought to collect unpaid contributions.

                                            PARTIES

         4.        The Pension Fund is an employee benefit plan and trust, with its principal

and exclusive office located at 8647 West Higgins Road in Chicago, Illinois.

         5.        The Pension Fund is primarily funded by contributions remitted by multiple

participating employers pursuant to negotiated collective bargaining agreements with

local unions affiliated with the International Brotherhood of Teamsters (“IBT”) on behalf of

employees of those same employers. All principal and income from such contributions

and investments thereof is held and used for the exclusive purpose of providing pension

benefits to participants and beneficiaries of the Pension Fund and paying the

administrative expenses of the Pension Fund.

         6.        Plaintiff Charles A. Whobrey is a present trustee and “fiduciary” of the

Pension Fund, as that term is defined in ERISA. Pursuant to ERISA § 502(a)(3), 29 U.S.C.

§ 1132(a)(3), Mr. Whobrey is authorized to bring this action on behalf of the Pension Fund

and its participants and beneficiaries in his capacity as a trustee and fiduciary.

         7.        Defendant, Crandell Bros. Trucking Co. (“Crandell”), is a corporation

organized under the laws of the State of Michigan. Crandell is an “employer” and a “party-

in-interest” as those terms are defined by ERISA §§ 3(5) and 3(14)(C), 29 U.S.C.

§§ 1002(5) and 1002(14)(C).




TM: 597760 / 20195084 / 9/8/2020               -2-
        Case: 1:20-cv-05284 Document #: 1 Filed: 09/08/20 Page 3 of 12 PageID #:3




                                   BACKGROUND INFORMATION

         8.        Local Union No. 243 of the IBT (“Local 243”) is a labor organization that

represents, for the purpose of collective bargaining, certain employees of Crandell and

employees of other employers in industries affecting interstate commerce.

                                          The 2016 CBA

         9.        On or around June 1, 2016, Crandell and Local 243 agreed to be bound by

a collective bargaining agreement that stated it shall be effective as of July 1, 2016 (the

“2016 CBA”). (A true copy of the 2016 CBA is attached hereto as Exhibit 1.)

         10.       Article XIV, Section 2 of the 2016 CBA provides, in part, as follows:

         The Employer agrees to pay into [the Pension Fund] for each employee
         covered by the [2016 CBA] who is on the regular seniority list a contribution
         of: ….

         11.       Article XX, Section 1 of the 2016 CBA (“Termination of Agreement”)

provides as follows:

         This Agreement shall be in full force and effect from July 1, 2016, to and
         including June 30, 2019 and shall continue in full force and effect from year
         to year thereafter unless written notice of desire to cancel or terminate the
         Agreement is served by either party upon the other at least sixty (60) days
         prior to date of expiration.

         12.       Article XX, Section 2 of the 2016 CBA (“Termination of Agreement”)

provides as follows:

         It is further provided that where no such cancellation or termination is served
         and the parties desire to continue said Agreement, either party may serve
         upon the other a notice, at least sixty (60) days prior to June 30, 2019 or
         June 30 of any subsequent contract year, advising that such party desires
         to continue this Agreement but also desires to revise or change the terms
         or conditions of such Agreement. The respective parties shall be permitted
         all lawful economic recourse to Support their request for revisions if the
         parties fail to agree thereon.




TM: 597760 / 20195084 / 9/8/2020                 -3-
        Case: 1:20-cv-05284 Document #: 1 Filed: 09/08/20 Page 4 of 12 PageID #:4




         13.       Neither Crandell nor Local 243 sent any written notice of its intention to

terminate the 2016 CBA at least sixty (60) days prior to June 30, 2019 (i.e. by no later

than May 1, 2019), as required under Article XX, Section 1 of the 2016 CBA.

         14.       As a result, the 2016 CBA continued “in full force and effect from year to

year thereafter,” or through June 30, 2020.

         15.       The Pension Fund has requested that Crandell provide a copy of any written

notice it or Local 243 sent pursuant to Article XX, Section 1 of the 2016 CBA.

         16.       The only notice that has been provided by Crandell is an April 1, 2019 letter

from Local 243 to Crandell in which Local 243 states that it “desires to continue its existing

agreement, but also desires to negotiate changes and revisions in such agreement” (the

“April 1, 2019 Letter”). (A true copy of the April 1, 2019 Letter is attached hereto as Exhibit

2.)

                                     Participation Agreement

         17.       Crandell and Local 243 also entered into a participation agreement (the

“Participation Agreement”). (A true copy of the Participation Agreement is attached hereto

as Exhibit 3.)

         18.       The introductory paragraph of the Participation Agreement provides, in part,

as follows:

         This Agreement sets forth the terms under which the Employer will
         participate in the [Pension Fund] . . . in accordance with its collective
         bargaining agreement with the Union . . . .

         19.       Paragraph 1 of the Participation Agreement provides, in part, as follows:

         The Union and Employer agree to be bound by the Trust [Agreement] of the
         Pension Fund . . . and all amendments subsequently adopted as well as all
         rules and regulations presently in effect or subsequently adopted by the




TM: 597760 / 20195084 / 9/8/2020                 -4-
        Case: 1:20-cv-05284 Document #: 1 Filed: 09/08/20 Page 5 of 12 PageID #:5




         Trustees of the [Pension Fund] and accept the respective Employer and
         Employee Trustees and their successors.

         20.       Paragraph 5 of the Participation Agreement provides, in part, as follows:

         This Agreement and the obligation to pay contributions to the [Pension
         Fund] will continue after the termination of a collective bargaining
         agreement except no contributions shall be due during a strike unless the
         Union and the Employer mutually agree in writing otherwise. This
         Agreement and the Employer’s obligation to pay contributions shall not
         terminate until a) the Trustees decide to terminate the participation of the
         Employer and provide written notice of their decision to the Employer
         specifying the date of termination of participation or b) the Employer is no
         longer obligated by a contract or statute to contribute to the [Pension Fund]
         and the [Pension Fund has] received a written notice directed to the
         [Pension Fund] Contracts Department at the address specified above sent
         by certified mail with return receipt requested which describes the reason
         why the Employer is no longer obligated to contribute or c) the date the
         NLRB certifies the result of an election that terminates the Union’s
         representative status or d) the date the Union’s representative status
         terminates through a valid disclaimer of interest …

         21.       Paragraph 6 of the Participation Agreement provides, in part, as follows:

         When a new collective bargaining agreement is signed or the Employer and
         the Union agree to change the collective bargaining agreement, the
         Employer shall promptly submit the entire agreement or modification to the
         [Pension Fund] Contracts Department by certified mail (return receipt
         requested) at the address specified above. . . . The following agreements
         shall not be valid . . . (a) an agreement that purports to retroactively
         eliminate or reduce the Employer’s statutory or contractual duty to
         contribute to the [Pension Fund] . . . or c) an agreement that purports to
         prospectively eliminate the duty to contribute to the Pension Fund during
         the stated term of a collective bargaining agreement that has been accepted
         by the Pension Fund.

         22.       Paragraph 14 of the Participation Agreement provides as follows:

         This Agreement may not be modified or terminated without the written
         consent of the [Pension Fund]. To the extent there exists any conflict
         between any provisions of this Participation Agreement and any provisions
         of the collective bargaining agreement, this Participation Agreement shall
         control.




TM: 597760 / 20195084 / 9/8/2020                -5-
        Case: 1:20-cv-05284 Document #: 1 Filed: 09/08/20 Page 6 of 12 PageID #:6




                                   Trust Agreement and Plan Provisions

         23.       Crandell agreed to be bound by the terms of the Pension Fund Trust

Agreement (the “Trust Agreement”) and all rules and regulations promulgated by the

Trustees under that Trust Agreement. (A true copy of the Trust Agreement is attached

hereto as Exhibit 4.)

         24.       The first paragraph of Article III, Section 1 of the Trust Agreement provides,

in part, as follows:

         Each Employer shall remit continuing and prompt Employer Contributions
         to the Trust Fund as required by the applicable collective bargaining
         agreement, participation agreement, this Agreement and/or other written
         agreement to which the Employer is a party, applicable law and all rules
         and requirements for participation by Employers in the Fund as established
         and interpreted by the Trustees in accordance with their authority . . . .

         25.       Article III, Section 7(a) of the Trust Agreement provides as follows:

         An Employer is obliged to contribute to the Fund for the entire term of any
         collective bargaining agreement or participation agreement or any other
         written agreement accepted by the Fund (including any extension of a
         collective bargaining agreement through an evergreen clause or through an
         extension agreement of eighteen months or less) on the terms stated in that
         collective bargaining agreement, except as provided in subpart (b) of this
         Section 7 and Section 20 of Article IV of this Agreement. The following
         provisions contained in any agreement shall not be enforceable against the
         Fund (regardless of when the agreement was entered into): a) a provision
         contained in either a collective bargaining agreement or participation
         agreement or any agreement entered into by an Employer and Union
         subsequent to the collective bargaining agreement that purports to
         authorize the elimination or reduction of the duty to contribute to the Fund
         before the termination of the collective bargaining agreement and/or
         participation agreement and/or other agreement under its duration provision
         (including any extension through an evergreen clause) and b) a provision
         of an agreement that purports to eliminate or reduce the duty to contribute
         to the Fund contained in an agreement that extends a collective bargaining
         agreement for a period of eighteen months or less from its termination.




TM: 597760 / 20195084 / 9/8/2020                   -6-
        Case: 1:20-cv-05284 Document #: 1 Filed: 09/08/20 Page 7 of 12 PageID #:7




         26.       Article XIV, Section 4 of the Trust Agreement provides, in part, as follows:

         Non-payment by an Employer of any moneys due shall not relieve any other
         Employer from its obligation to make payment. In addition to any other
         remedies to which the parties may be entitled, an Employer shall be
         obligated to pay interest on any Employer Contributions due to the Trustees
         from the date when the payment was due to the date when the payment is
         made, together with all expenses of collection incurred by the Trustees,
         including, but not limited to, attorneys’ fees and such fees for late payment
         as the Trustees determine and as permitted by law. The interest payable by
         an Employer with respect to past due Employer Contributions (other than
         withdrawal liability) prior to the entry of a judgment, shall be computed and
         charged to the Employer (a) at an annualized interest rate equal to two
         percent (2%) plus the prime interest rate established by JPMorgan Chase
         Bank, NA for the fifteenth (15th) day of the month for which the interest is
         charged, or (b) at an annualized interest rate of 7.5% (whichever is greater).
         . . . Any judgment against an Employer for Employer Contributions owed to
         this Fund shall include the greater of (a) a doubling of the interest computed
         and charged in accordance with this section or (b) single interest computed
         and charged in accordance with this section plus liquidated damages in the
         amount of 20% of the unpaid Employer Contributions. The interest rate after
         entry of a judgment against an Employer for Employer Contributions (other
         than withdrawal liability) shall be due from the date the judgment is entered
         until the date of payment, shall be computed and charged to the Employer
         on the entire judgment balance (a) at an annualized interest rate equal to
         two percent (2%) plus the prime interest rate established by JPMorgan
         Chase Bank, NA for the fifteenth (15th) day of the month for which the
         interest is charged, or (b) at an annualized interest rate of 7.5% (whichever
         is greater), and such interest shall be compounded annually.

         27.       Article XIV, Section 11 of the Trust Agreement provides as follows:

         A participating Employer and Union that contributes to the Fund shall be
         bound by the provisions of this Agreement and the obligations imposed by
         this Agreement shall survive the termination of the participation in the Fund.
         To the extent there is a conflict between this Agreement and any provisions
         of a collective bargaining agreement and/or a participation agreement
         and/or any other union-employer agreement, this Agreement shall control.

         28.       Section 3.01(a) of the Pension Plan provides, in part, as follows:

         A Collective Bargaining Agreement shall be acceptable only if such
         agreement requires a Contributing Employer to make Employer
         Contributions . . . for the entire term of such Collective Bargaining
         Agreement. (Emphasis added.)



TM: 597760 / 20195084 / 9/8/2020                 -7-
        Case: 1:20-cv-05284 Document #: 1 Filed: 09/08/20 Page 8 of 12 PageID #:8




                                       STATUTORY AUTHORITY

         29.       ERISA § 515, 29 U.S.C. § 1145, provides as follows:

         Every employer who is obligated to make contributions to a multiemployer
         plan under the terms of the plan or under the terms of a collectively
         bargained agreement shall, to the extent not inconsistent with law, make
         such contributions in accordance with the terms and conditions of such plan
         or such agreement.

         30.       ERISA § 502(g)(2), 29 U.S.C. § 1132(g)(2), provides as follows:

         In any action under this subchapter by a fiduciary for or on behalf of a plan
         to enforce section 1145 of this title in which a judgment in favor of the plan
         is awarded, the court shall award the plan—

         (A)       the unpaid contributions,

         (B)       interest on the unpaid contributions,

         (C)       an amount equal to the greater of—

                   (i)       interest on the unpaid contributions, or

                   (ii)      liquidated damages provided for under the plan in an amount
                             not in excess of 20 percent (or such higher percentage as may
                             be permitted under Federal or State law) of the amount
                             determined by the court under subparagraph (A),

         (D)       reasonable attorney’s fees and costs of the action, to be paid by the
                   defendant, and

         (E)       such other legal or equitable relief as the court deems appropriate.

         For purposes of this paragraph, interest on unpaid contributions shall be
         determined by using the rate provided under the plan, or, if none, the rate
         prescribed under section 6621 of Title 26.

                          STATUTORY AND CONTRACTUAL VIOLATIONS

         31.       On or around August 2, 2019, the Pension Fund received a letter dated July

26, 2019 from Crandell (the “July 26, 2019 Letter”) that attached a copy of a new collective

bargaining agreement between Crandell and Local 243 (the “2019 CBA”). (A true copy of



TM: 597760 / 20195084 / 9/8/2020                    -8-
        Case: 1:20-cv-05284 Document #: 1 Filed: 09/08/20 Page 9 of 12 PageID #:9




July 26, 2019 Letter is attached hereto as Exhibit 5 and a true copy of the 2019 CBA is

attached hereto as Exhibit 6.)

         32.       The 2019 CBA stated that it would be “in full force and effect from July 22,

2019.“

         33.       Article XV of the 2019 CBA (401(K) Plan) provides, in part, as follows:

         Effective midnight July 22, 2019 (date of ratification), the Employer shall
         cease its participation in the [Pension Fund] and the Employer shall have
         no obligation to make any contributions for employees after midnight on the
         effective date of this Agreement.

         34.       Specifically, Article XV of the 2019 CBA purports to eliminate Crandell’s

obligation to contribution to the Pension Fund “[e]ffective midnight July 22, 2019.”

         35.       The last week for which Crandell paid pension contributions to the Pension

Fund on behalf of employees covered by the 2016 CBA was the week ending on July 27,

2019.

         36.       Under Article XX, Section 1 of the 2016 CBA, the 2016 CBA remained in

effect after June 30, 2019, because neither party served on the other party timely “written

notice of desire to cancel or terminate” the 2016 CBA.

         37.       Under Article III, Section 7(a) of the Trust Agreement, paragraph 6 of the

Participation Agreement, and Section 3.01(a) of the Pension Plan, Crandell’s duty to

contribute to the Pension Fund on behalf of employees covered by the 2016 CBA could

not be terminated before June 30, 2020.

         38.       Under Article III, Section 7(a) of the Trust Agreement, paragraph 6 of the

Participation Agreement, and Section 3.01(a) of the Pension Plan, as well as under

principles of contract law applicable to third-party beneficiaries, the provision in Article XV

of the 2019 CBA that purports to eliminate Crandell’s duty to contribute to the Pension



TM: 597760 / 20195084 / 9/8/2020                -9-
      Case: 1:20-cv-05284 Document #: 1 Filed: 09/08/20 Page 10 of 12 PageID #:10




Fund on behalf of employees covered by the 2019 CBA effective July 1, 2019, is not

binding on the Pension Fund.

         39.       The Pension Fund continued to bill Crandell for pension contributions for

the weeks encompassed by the period of July 28, 2019 through June 30, 2020.

         40.       Crandell has received contribution billing statements from the Pension Fund

for the period from July 28, 2019 through June 30, 2020.

         41.       For the period from July 28, 2019 through June 30, 2020, Crandell has not

remitted contributions to the Pension Fund, which are now past due, and has thus failed

to perform its statutory and contractual duties under ERISA, the 2016 CBA, the

Participation Agreement, and the Trust Agreement.

         42.       The Pension Fund relies upon participating employers to self-report the

work history of eligible employees. The self-reporting system requires participating

employers to identify those employees for whom contributions are owed and requires the

employers to identify the weeks worked by the covered employees. Based upon the

employee work history reported by the employers, the Pension Fund bills the employers

for contributions.

         43.       Since July 28, 2019 and continuing through June 30, 2020, Crandell has

not self-reported the work history of its eligible employees to the Pension Fund.

         44.       Because Crandell has not reported employee work history to the Pension

Fund for the period from July 28, 2019 through June 30, 2020, the amount owed by

Crandell is not known with specificity. However, based upon the employee work history

previously reported by Crandell to the Pension Fund as of July 27, 2019, the Pension

Fund estimates that Crandell owes the Pension Fund approximately $280,000 in unpaid




TM: 597760 / 20195084 / 9/8/2020               -10-
      Case: 1:20-cv-05284 Document #: 1 Filed: 09/08/20 Page 11 of 12 PageID #:11




contributions (not including interest) for the period of July 28, 2019 through June 30, 2020.

The exact contribution amount owed will be determined in the course of discovery and/or

through an audit of Crandell’s records.

         45.       Crandell has breached the provisions of the Participation Agreement and

Trust Agreement by failing to furnish the Pension Fund, all information reasonably

required by the Trustees in connection with the proper administration of the Pension

Fund, including by failing to self-report the work history of eligible employees to the

Pension Fund during the period of July 28, 2019 and continuing through June 30, 2020.

         46.       Alternatively, if the 2016 CBA was terminated on June 30, 2019, Crandell

owes contributions through August 2, 2019 because that is the date the Pension Fund

received the 2019 CBA and Crandell has breached the Participation and Trust

Agreements by failing to pay contributions for the period from July 28, 2019 through

August 2, 2019.

         47.       Under the Participation Agreement and Trust Agreement, employers who

fail to pay amounts revealed to be owed by an audit are required to pay all audit fees and

costs incurred in connection with the Pension Fund’s audit.

         WHEREFORE, Plaintiffs request the following relief:

         (a)       A judgment against Defendant in favor of Plaintiffs, pursuant to ERISA

§ 502(g)(2), 29 U.S.C. § 1132(g)(2), for:

                   (i)       the unpaid contributions owed to the Pension Fund on behalf of all

                             employees performing covered work for the weeks encompassed by

                             the 2016 CBA period of July 28, 2019 through June 30, 2020 (i.e. the

                             weeks from July 28, 2019 through June 30, 2020);




TM: 597760 / 20195084 / 9/8/2020                  -11-
      Case: 1:20-cv-05284 Document #: 1 Filed: 09/08/20 Page 12 of 12 PageID #:12




                   (ii)      interest on the unpaid contributions computed and charged at the

                             greater of: (a) an annualized interest rate equal to two percent (2%)

                             plus the prime interest rate established by JPMorgan Chase Bank,

                             NA for the fifteenth (15th) day of the month for which the interest is

                             charged, or (b) an annualized interest rate of 7.5%;

                   (iii)     an amount equal to the greater of interest on the unpaid contributions

                             or liquidated damages of 20% of the unpaid contributions; and

                   (iv)      attorneys’ fees and costs and any audit fees and costs incurred by

the Pension Fund;

         (b)       Post-judgment interest computed and charged on the entire balance of the

judgment at the greater of (i) an annualized interest rate equal to two percent (2%) plus

the prime interest rate established by JPMorgan Chase Bank, NA for the fifteenth (15th)

day of the month for which the interest is charged, or (ii) at an annualized interest rate of

7.5%, and with said interest to be compounded annually; and

         (c)       For such further or different relief as this Court may deem proper and just.

                                                          Respectfully submitted,

                                                           /s/Anthony E. Napoli
                                                          Anthony E. Napoli
                                                          Attorney for Plaintiffs
                                                          Central States Funds
                                                          8647 W. Higgins Road, 8th Floor
                                                          Chicago, Illinois 60631
                                                          (847) 939-2469
                                                          ARDC # 06210910
September 8, 2020                                         tnapoli@centralstates.org




TM: 597760 / 20195084 / 9/8/2020                   -12-
